Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00824-CV

                                     Karen D. GRIFFIN,
                                          Appellant

                                               v.

              UNION PACIFIC RAILROAD COMPANY and Kenneth Piper,
                                 Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-08523
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Union Pacific Railroad Company and Kenneth
Piper, recover their costs of this appeal from appellant, Karen D. Griffin.

       SIGNED April 16, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice